PER CURIAM.
Shirley Stokes filed a claim for unemployment compensation which was allowed by the deputy. On appeal by the employer, the award was reversed by the Appeals Tribunal of the Division of Employment Security. Stokes appealed to the Labor and Industrial Relations Commission which denied her application for review. On appeal to the circuit court the action of the Commission was affirmed.
On this appeal Stokes contends she was denied a fair hearing and the action of the Commission was not supported by substantial evidence. A thorough review of the record leaves no doubt Stokes was afforded a fair hearing and the action of the Commission is supported by competent and substantial evidence on the whole record.
No error of law appears and an extended opinion would have no precedential value. Judgment affirmed. Rule 84.16.